News Release Trustmark Corporation Announces Third Quarter 2009 Financial Results and Declares $0.23 Quarterly Cash Dividend Jackson, Miss. – October 27, 2009 – Trustmark Corporation (NASDAQ:TRMK) announced net income available to common shareholders of $22.4 million in the third quarter of 2009, which represented basic earnings per common share of $0.39.Trustmark’s third quarter 2009 net income produced a return on average tangible common equity of 13.06%.During the first nine months of 2009, Trustmark’s net income available to common shareholders totaled $59.2 million, which represented basic earnings per common share of $1.03.Trustmark’s performance during the first nine months of 2009 resulted in a return on average tangible common equity of 11.89%.Trustmark’s Board of Directors declared a quarterly cash dividend of $0.23 per common share.The dividend is payable December 15, 2009, to shareholders of record on December 1, 2009. Richard G. Hickson, Chairman and CEO, stated, “Trustmark’s performance in the third quarter reflected the diversified revenue strengths of the organization.Robust net interest income, coupled with revenue growth in our general banking, mortgage banking, insurance and wealth management businesses, resulted in pre-tax, pre-provision earnings of $53.8 million during the third quarter.We remain focused upon revenue generation, credit quality, and disciplined expense management.Trustmark’s solid financial performance is reflected in internally generated growth in tangible common equity of $70.0 million during the last four quarters, resulting in capital ratios that significantly exceed well-capitalized levels.As such, we remain well-positioned to meet the financial needs of our customers and take advantage of opportunities in the marketplace.” Credit Quality · Continued reduction in Florida construction and land development portfolio · Nonperforming loans increased $5.5 million to 2.09% of total loans Trustmark has made significant progress in the resolution of its construction and land development portfolio in Florida.Over the last 24 months, this portfolio has been reduced by $171.5 million, or 45%, to $212.0 million.At September 30, 2009, Florida non-impaired construction and land development loans totaled $177.1 million with an associated reserve for loan losses of $22.2 million, or 12.52%. During the third quarter, nonperforming loans increased $5.5 million relative to the prior quarter to $138.5 million, or 2.09% of total loans.Following the natural progression in the resolution of nonperforming loans, foreclosed real estate increased $16.5 million during the quarter.At September 30, 2009, nonperforming assets totaled $210.2 million, representing 3.14% of total loans and other real estate. Trustmark’s provision for loan losses totaled $15.8 million during the third quarter, exceeding net charge-offs of $14.5 million.Allocation of Trustmark’s $103.0 million allowance for loan losses represented 2.08% of commercial loans and 0.76% of consumer and home mortgage loans, resulting in an allowance to total loans of 1.61% as of September 30, 2009. Capital Strength · Tangible common equity to tangible assets increased to 7.76% · Total risk-based capital increased to 16.09% Consistent profitability, sound balance sheet management and a prudent capital philosophy continue to be reflected in Trustmark’s solid capital base.As of the third quarter of 2009, internally generated tangible common equity increased $70.0 million relative to the comparable period one year earlier to total $703.0 million and represented 7.76% of tangible assets at September 30, 2009.Total risk-based capital expanded to 16.09% as of September 30, 2009.Excluding the $215 million in Senior Preferred stock issued under the Capital Purchase Program, Trustmark’s total risk-based capital ratio is an estimated 12.80%, substantially exceeding guidelines to be classified as “well-capitalized” at September 30, 2009. The fundamental strengths of Trustmark’s business, as reflected by pre-tax, pre-provision earnings, remain solid despite the challenging economic environment.Based upon the existing capital base and the expectation of the level of profitability going forward, Trustmark believes at this time in the sustainability of its cash dividend to common shareholders. Asset
